Exhibit 10.11




NON-COMPETITION AGREEMENT




THIS AGREEMENT dated the 6th day of July 2011.




AMONG:




IMPACT TECHNOLOGIES INC. a Corporation incorporated pursuant to the laws of the
state of Nevada having an address at 611-1685 H Street, Blaine, Washington USA
98230




(“Impact”)

 OF THE FIRST PART




AND:




BLACKSWAN INVENTIONS INC., a corporation incorporated pursuant to the federal
laws of Canada having a registered address at Unit 203, 1428 West 6th Avenue,
Vancouver, British Columbia, V6H 4H4




(the “Vendor”)

 OF THE SECOND PART




AND:




LENNOX ONG, an individual having an address at Unit 203, 1428 West 6th Avenue,
Vancouver, British Columbia, V6H 4H4 and CHANGHAO BOH, an individual having an
address at 3475 Manning Place, North Vancouver, British Columbia, V7H 2P5




(collectively the “Covenantors”)

OF THE THIRD PART




WHEREAS:




A.

Pursuant to the terms of a Asset Purchase Agreement among the Vendor, Impact,
the Covenantors and Digagogo Ventures Corp. dated July 5, 2011 (the “Purchase
Agreement”), the Vendor agreed to sell to Impact the Assets (as defined in the
Purchase Agreement);




B.

Prior to the completion of the transactions contemplated by the Purchase
Agreement, the Covenantors were involved in the development and creation of the
Assets and have gained considerable experience with respect to the Assets; and




C.

to induce Impact to enter into the Purchase Agreement, and as a material and
essential condition of the closing of the transactions contemplated by the
Purchase Agreement, the Vendor and the Covenantors have agreed to execute and
deliver this non-competition agreement (the “Agreement”) in favour of Impact.




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the of the
covenants of Impact in the Purchase Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
hereto agree as follows:





--------------------------------------------------------------------------------

- 2 -







ARTICLE 1  
INTERPRETATION




1.1

Definitions




The following words and phrases shall have the following meanings, respectively:




(a)

“Affiliate” means, in respect of a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, such first Person where “control” means, with respect
to the relationship between or among two or more Persons, the possession,
directly or indirectly or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting shares, as trustee, personal
representative or executor, by contract, credit arrangement or otherwise,
including, without limitation, the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person;




(b)

“Business Day” means a day other than a Saturday, Sunday or day on which the
chartered banks are closed in the City of Vancouver;




(c)

“Person” means and includes any individual, legal representative, entity,
partnership, limited partnership, limited liability company, corporation, body
corporate, syndicate, joint venture, association, joint stock company, trust,
trustee, association, unincorporated organization, union or a government or an
agency thereof;




(d)

“Restricted Period” means a period of two (2) years commencing on the date
hereof and ending on the second anniversary of this Agreement; and




ARTICLE 2
NON-COMPETITION  




2.1

Non-Competition During the Restricted Period




During the Restricted Period, the Vendor and each of the Covenantors hereby,
jointly and severally, agree that they shall not, for themselves, or on behalf
of any other Person, directly or indirectly, without written consent of Impact,
develop, design, manufacture, sell or solicit for sale or lease products
including computer programs, codes and documentation similar in concept or
function to the Assets, either directly, or indirectly by aiding, assisting or
abetting others.




2.2

No Geographical Limit




The Vendor and each of the Covenantors acknowledge and agree that there can be
no geographic limit to their covenants not to compete in section 2.1 above due
to the nature of and the extent of the business of Impact, the market for
Impact’s products and the technologies with which Impact is involved.




2.3

Acknowledgement




Impact acknowledges and agrees that the Vendor and each of the Covenantors are
otherwise free to engage in paid or unpaid non-competing work not otherwise
restricted by the covenants not to compete in section 2.1 above.




ARTICLE 3
NON-SOLICITATION  




3.1

Non-Solicitation of Employees




The Vendor and each of the Covenantors hereby, jointly and severally, agree that
during the Restricted Period they shall not, directly or indirectly, either for
themselves or any other Person without written consent of Impact:




(a)

induce or attempt to induce any employee of Impact or any of its Affiliates, to
leave the employ of Impact or any of its Affiliate; or




(b)

employ, offer to employ or otherwise engage as an employee, independent
contractor or agent, any Person who, as of or following the date hereof, is or
becomes an employee of Impact or its Affiliates.





--------------------------------------------------------------------------------

- 3 -







3.2

Non-Solicitation of Customers and Suppliers




The Vendor and each of the Covenantors hereby, jointly and severally, agree that
during the Restricted Period they shall not, directly or indirectly, either for
themselves or any other Person, without written consent of Impact:




(a)

solicit the business of any Person known to be a customer or supplier of Impact
prior to the date hereof, with respect to products, services or activities
similar to the Assets;




(b)

solicit the business of any Person known to be a customer or supplier of Impact
after the date hereof, with respect to products, services or activities which
are similar to the Assets; or




(c)

sell or offer to sell products or services which are the same as or similar to
the Assets to any Person which is currently a customer of Impact.




ARTICLE 4
GENERAL CONTRACT PROVISIONS




4.1

Equitable Remedies




The parties hereto recognize that a breach by the Vendor or the Covenantors of
any of the covenants herein contained would result in damages to Impact which
may not be adequately compensable by way of monetary damages. In the event of
such a breach, then in addition to all other remedies available to Impact,
whether pursuant to common law or equitable remedies, Impact will be entitled as
a matter of right to apply to a court of competent jurisdiction for such relief
by way of restraining order, injunction, decree or otherwise, as may be
appropriate to ensure compliance with the provisions of this Agreement.




4.2

Reasonableness




The parties agree that all restrictions in this Agreement are necessary and
fundamental to the protection of the business of Impact and that all
restrictions are reasonable and valid because of the nature of the work and
value of the information in the possession of the Vendor and the Covenantors.
 The Vendor and each of the Covenantors hereby waive all defences to the strict
enforcement by them of such restrictions.  The Vendor and each of the
Covenantors hereby covenant and confirm that they have received sufficient
consideration pursuant to the Purchase Agreement in order to agree to the terms
set out herein.




4.3

Scope of Restrictions




If the period of time or the geographic limitation stipulated herein is longer
or greater than the maximum period of time or maximum geographic limitation
allowed by law, then the period of time or geographic area stipulated herein
shall be deemed to be the maximum permitted by law, as the case maybe.




4.4

Governing Law




This Agreement shall be governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.  Any legal action or other
legal proceeding relating to this Agreement or its enforcement may be brought in
any provincial or federal court in the Provinces of British Columbia.  




4.5

Currency




Except as otherwise stated herein, dollar amounts referred to in this Agreement
shall be in Canadian funds.




4.6

Interpretation




All words and personal pronouns relating thereto shall be read and construed as
the number and gender of the party or parties referred to in each case require
and the verb shall be construed and agreeing with the required word and/or
pronoun.  The division of this Agreement into articles, sections, subsections
and schedules are for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.





--------------------------------------------------------------------------------

- 4 -







4.7

Rules of Construction




The parties hereto agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.




4.8

Expenses




Save and except as otherwise provided herein, each party shall be responsible
for its own legal fees and other expenses incurred in connection with this
Agreement.




4.9

Time of the Essence




Time shall be of the essence of this Agreement and of every part hereof and no
extension or variation of this Agreement shall operate as a waiver of this
provision.




4.10

Entire Agreement  




This Agreement and the written agreement(s) explicitly referenced herein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties hereto (or among their respective
counsel) with respect to the subject matter hereof.




4.11

Amendment




This Agreement shall not be amended except in writing signed by all of the
parties hereto, and any amendment hereof shall be null and void and shall not be
binding upon any such party which has not given its consent as aforesaid.




4.12

Assignment




No party hereto may assign this Agreement or any part hereof without the prior
written consent of the other parties hereto.  Subject to the foregoing, this
Agreement shall enure to the benefit of and be binding upon the parties hereto
and their respective heirs, executors, administrators, successors and assigns.  




4.13

Counterparts




This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties, it
being understood that all parties need not sign the same counterpart.




4.14

Severability  




In the event that any of the representations, warranties or covenants or any
portion of them contained in this Agreement are unenforceable or are declared
invalid for any reason whatsoever, such unenforceability or invalidity shall not
affect the enforceability or the validity of the remaining terms or portions
thereof of this Agreement, and such unenforceable or invalid representation,
warranty or covenant or portion thereof shall be severable from the remainder of
this Agreement.





--------------------------------------------------------------------------------

- 5 -







IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.







EXECUTED by

IMPACT TECHNOLOGIES INC.

in the presence of:







/s/ Joselia Soares                                        

Witness




)

)

)

)

)

)

)







IMPACT TECHNOLOGIES INC.

per:







/s/ Fernando Londe                                     

Authorized Signatory







EXECUTED by

BLACKSWAN INVENTIONS INC.

in the presence of:







/s/ Margo Langford                                    

Witness




)

)

)

)

)

)

)







BLACKSWAN INVENTIONS INC.

per:







/s/ Lennox Ong                                           

Authorized Signatory

 

 

 

 

 

 




SIGNED, SEALED and DELIVERED

by LENNOX ONG in the presence of:







/s/ Margo Langford                                    

Witness




)

)

)

)

)

)

)
















/s/ Lennox Ong                                           

LENNOX ONG










SIGNED, SEALED and DELIVERED

by CHANGHAO BOH in the presence of:







/s/ Ari M. Shack                                          

Witness




)

)

)

)

)

)

)
















/s/ Changaho Boh                                        

CHANGHAO BOH









